Citation Nr: 0312009	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  91-49 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1969. 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In February 1994, October 1995 and again in August 1999, the 
Board remanded the issue of entitlement to an increased 
evaluation for PTSD to the RO for additional development.  In 
September 2000, the Board granted the veteran an increased 
evaluation for his PTSD from 30 to 50 percent disabling.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court"), and 
in March 2001, the Court granted an unopposed motion to 
remand the claim to the Board for consideration under the 
newly enacted Veterans Claims Assistance Act of 2000. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected PTSD was productive of no 
more than considerable impairment of social and industrial 
impairment from May 5, 1989 to March 25, 2003, under the old 
criteria in effect prior to November 7, 1996.  From November 
7, 1996, until March 25, 1996, there is no more than 
considerable impairment and no showing of impairment in most 
areas and an inability to establish and maintain effective 
relationships.  

3.  Under the criteria in effect before November 7, 
1996,which is more favorable to the veteran, his service 
connected PTSD produced total social and industrial 
inadaptability from March 26, 2003.   


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation beyond 50 
percent for PTSD for the period between May 5, 1989 and March 
25, 2003 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 
4.130, Diagnostic Code 9411 (prior to November 7, 1996, and 
2002).  

2.  The criteria for an increased evaluation to 100 percent 
for PTSD beginning on March 26, 2003 have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (prior to 
November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  The RO has secured medical records and the veteran 
has been examined in conjunction with the claim.  In this 
regard, in August 2001, the RO contacted the veteran to 
inform him what it needed, what it could request for him and 
what he could do if he had any questions.  In August 2002, 
January 2003, and March 2002, the Board contacted the veteran 
and notified him of the evidence needed to establish 
entitlement to the benefit sought, and what the Board would 
do, as well as what evidence was needed from the veteran and 
what he could do to help with his claim.  No further 
assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West 2002).  No 
further development is required in order to comply with VA's 
duty to assist.


The Evidence

Service connection was granted for PTSD in August 1981, and a 
10 percent evaluation was assigned.  This was based on 
private and VA medical records which showed diagnoses of PTSD 
as well as other psychiatric findings, including paranoid 
psychosis, schizophrenic disorder, and rule out character 
disorder.  This finding was confirmed by the Board in a June 
1983 decision.  In May 1989, the veteran sought an increased 
evaluation for his service-connected PTSD.

The evidence shows that beginning in May and June 1989, the 
veteran was treated by a private clinical psychologist. In an 
August 1989 statement, a private physician informed VA that 
the veteran's diagnosis was PTSD and that the veteran would 
benefit from therapy. In a May 1990 treatment summary, the 
psychologist noted that he had been treating the veteran 
since May 1989 and that the principal diagnosis was, PTSD. It 
was noted that his long-standing interpersonal difficulties, 
social anxiety, lack of close friends beyond relatives, 
suspiciousness, and occasionally digressive speech also 
suggested the presence of schizotypal personality disorder. 
In a June 1990 statement, a private physician stated that the 
veteran had had difficulty holding jobs because of impairment 
of his interpersonal relationships, and that his prognosis 
was guarded. On VA examination in May 1991, the veteran 
reported feeling depressed, despondent and stressed out. It 
was noted that he had attended college for two years and had 
an associate degree in arts. It was stated that he last 
worked in 1979. On examination, it was noted that the veteran 
was neatly groomed and totally dressed. He was friendly, 
relaxed, cooperative, and was reported to have given a good 
account of himself. Insight and judgment were noted to be 
poor; his affect was appropriate; and it was noted that he 
was unemployed. He reported that he went to a bar for social 
activity and that he had a couple of friends. The veteran was 
correctly oriented in all spheres. The examiner noted that 
the veteran had nightmares of Vietnam, did not get close to 
people, was startled by loud noises, had difficulty sleeping, 
and became irritable. The diagnosis was PTSD, chronic or 
delayed. It was concluded that the veteran was competent, and 
the prognosis was guarded. The examiner stated that it was 
difficult to measure the veteran's industrial capacity since 
he had not worked in years. It was stated that there was 
slight social impairment.

In a July 1993 statement, the veteran's private therapist 
stated that he had been seeing the veteran on a regular basis 
since May 1989. It was stated that his diagnosis continued to 
be PTSD with symptoms of a schizotypal personality disorder. 
It was stated that the veteran's functioning continued to be 
seriously impaired. It was reported that functioning on a 
daily basis was stressful for the veteran. It was opined that 
the veteran could not be expected to function in any social 
or vocational situation that required contact with others, 
and that his physical condition would most likely not allow 
him to work independently in the woods or other type of 
moderate to heavy duty jobs. It was noted that he had had 
back surgery.

The veteran was examined by VA in December 1994. He stated 
that he was totally disabled and could not work. He reported 
that he hadn't worked since December 1979. It was noted that 
the veteran lived alone and took care of himself. The veteran 
reported drinking beer at about 3 or 4 o'clock and that he 
fell asleep around 10 o'clock. The veteran reported that he 
drank about 12 beers a day. It was noted that he had 
undergone a laminectomy on two disks in 1991. The veteran 
reported that he was participating in a Marine's association, 
and that he was going to a reunion in Las Vegas if he could 
save enough money. On examination, it was noted that he was 
appropriately dressed, had a slightly restricted affect, and 
had intact judgment. The diagnosis was, by history, 
consistent with PTSD.

In a January 1995 letter, the veteran's private therapist 
reiterated his findings noted in previous correspondence. It 
was also reported that the veteran's social relationships 
were markedly impaired due to his suspiciousness and social 
discomfort. It was stated that his activities were extremely 
limited. The veteran's only major outing during the week was 
reported to be his therapy sessions. It was opined that the 
veteran's personality characteristics were rooted in his 
military experiences.

In a January 1995 letter, the above noted therapist stated 
that it was his opinion that the veteran's personality 
disorder was secondary to the traumas he experienced while 
serving in the military. The examiner noted that from the 
information he had, the veteran functioned without difficulty 
prior to Vietnam, but that after discharge he was only able 
to work in a family-owned business and that he had conflict 
with officials and with his family.

The veteran was examined by VA in February 1996. He reported 
that he lived alone and saw people on a daily basis at the 
grocery store. He reported that he continued to drink daily. 
The examiner noted that the veteran appeared to be a stressed 
and tense man who was able to present himself well enough and 
in a bright normal way. The veteran reported that his 
nightmare seasons started in November and lasted until May. 
He stated that he had a fairly good time from June to 
September. His judgment was noted to be intact, socially. It 
was reported that he did not deal with people and medicated 
with alcohol. The diagnosis was, PTSD with alcohol abuse. It 
was noted that he had been diagnosed with personality 
disorder in the past, but on this examination, it was 
reported that the veteran did not reflect any personality 
disorder. The examiner stated that the veteran functioned in 
the high 60 range.

In a May 1998 tele-report, the veteran's therapist reported 
that the veteran was unable to work due to his back and due 
to emotional difficulties. It was stated that social contacts 
were limited to his adult children, and social interactions 
were limited to trips to the store, the post office and to 
therapy. It was concluded that the veteran was functioning 
marginally at best for the past 15 years. The examiner 
reported that the veteran had PTSD and various symptoms that 
suggested Schizotypal Personality Disorder. The examiner 
opined that the veteran had significant impairment in social 
and vocational areas.

In an October 1999 treatment summary, the veteran's therapist 
noted that he had been treating the veteran for over a 
decade. It was stated that the veteran had severe PTSD 
symptoms, and that his score on the Mississippi Scale -R of 
132 was clearly indicative of significant PTSD symptoms. It 
was also stated that the veteran had marked restrictions of 
social functioning. The examiner opined that the avoidance of 
people and the veteran's very low stress tolerance together 
with his past back injury precluded employment. It was opined 
that a score of 40 would be appropriate, given some 
impairment in reality testing and major impairment in several 
areas, such as family relations, thinking, and mood, as the 
result of his psychological disorders.

The veteran was examined by VA in December 1999. The examiner 
noted that the claims file had been reviewed extensively. The 
veteran's military history in the United States Marines was 
reviewed. The examiner also reviewed the veteran's medical 
history, including previous hospitalizations and outpatient 
treatment. Occupationally, it was noted that the veteran 
reported leaving college with less than one semester's worth 
of credit after one year. It was noted that since service, he 
worked in a logging business that his brother had. It was 
reported that the veteran continued to see his private 
therapist every few weeks, that he had refused all 
medication, and that he stated that he would prefer to drink. 
The examiner noted that the frequency, severity and duration 
of the veteran's overall psychiatric symptoms appeared to be 
severe.

The examiner stated that the veteran appeared to have 
significant paranoid delusional problems and that these were 
probably present before his military service. It was stated 
that he reported having mood swings since high school and 
that he had been a loner since then. He stated that he did 
not handle crowds well and could only be with family members 
a few hours at a time due to intolerance of them. The veteran 
reported that he went hunting and fishing alone and did some 
household chores as part of his daily routine. He stated that 
he enjoyed war movies and reading about combat. The examiner 
noted that in the symptom list that the veteran had, he did 
not mention much about PTSD.

On mental status examination, it was reported that the 
veteran was casually dressed with hygiene and grooming that 
was acceptable but somewhat on a low standard. His speech was 
noted to be loud and mildly pressured. The veteran's thought 
process was reported to be notable for multiple instances of 
mild to moderate paranoia, psychotic level boundary issues in 
his thought concepts, and some loose and rambling 
organizational patterns. His thought content was notable for 
loose associations having paranoid content, alternation 
between psychotic literal concrete beliefs, and delusional 
ideations. It was reported that most of his thought process 
and content appeared to be rational. He denied 
hallucinations, and his affect was stable, but guarded and 
transparent. His mood state was euthymic, and he appeared 
suspicious. He was concrete and literal in his abstract 
capacity and appeared moderately anxious. The veteran was 
described as being alert, awake and oriented in all spheres 
and directions. His short-term memory was intact.

It was noted that the veteran was bothered by paranoid 
suspicion of people around him including family members as 
well as strangers on the street. It was reported that he had 
chronic problems with recurrent depression and psychotic 
decompensations, impulse control, fighting, alcoholism, lack 
of motivation and inability to sustain employment, and many 
delusional beliefs that dramatically limited his functional 
ability. The examiner noted that the diagnostic history of 
the veteran was very complex and that it did appear that at 
times he had presented with clear symptoms of PTSD. It was 
also noted that at other times, the significance of psychoses 
and alcoholism and depression had been more prominent and 
persistent, and that as well, personality level dysfunction 
had been constant throughout his adult life. It was stated 
that the MMPI showed clear evidence of a personality disorder 
of significant degree and supported descriptions of a 
personality disorder with antisocial and paranoid qualities.

The diagnostic impression was, PTSD of moderate severity. It 
was also reported that he had evidence of a mild to moderate 
thought disorder which was best described as a paranoid 
delusional disorder. It was stated that this might be related 
to residual of a schizophrenic illness that the veteran 
suffered earlier in his life. It was also determined that the 
veteran had chronic alcoholism and that a provisional 
diagnosis of an undifferentiated somatoform disorder should 
be considered. It was reported that the veteran had a 
personality disorder mixed type which included prominent 
symptoms of antisocial personality as well as a paranoid 
personality. The GAF was noted to be 40. The examiner noted 
that the veteran had some impairment in reality testing due 
to delusional paranoid ideas and other behaviors related to 
these. It was stated that he appeared totally unable to 
function in any type of gainful employment or work setting 
due to his delusional disorder. The examiner stated that a 
rating of 30 percent for PTSD would be appropriate. It was 
opined that the majority of the veteran's disability stemmed 
from the combination of psychotic process and personality 
disorder combined with alcoholism.

The veteran underwent psychological testing by VA in January 
2000. It was reported that the MMPI showed the modal 
diagnosis of a passive aggressive personality disorder, 
depression, possible pre-psychotic disorder or pre-psychotic 
state as well as sociopathy being a possibility.

The veteran's records were reviewed by a VA clinician in July 
2001.  It was noted that multiple records were reviewed.  The 
examiner opined that the GAF for PTSD would be between 60 and 
65.  In October 2001, records from the Social Security 
Administration (SSA) were received by the RO.  

In March 2003, the veteran was examined by VA.  It was noted 
that the veteran's wife was also interviewed.  The veteran 
reported having symptoms of a panic disorder which occurred 
on a daily basis from anywhere from a half hour to one hour.  
He stated that he has flashbacks daily that last from seconds 
to an hour.  He reported having nightmares every night.  He 
also reported reliving his Vietnam experiences when reminded 
of Vietnam by external stimuli.  The veteran reported that he 
has no friends, was suspicious and without trust of others.  
He indicated that he slept 3 to 4 hours a night, that he was 
verbally abusive to family members, is hypervigilant and has 
a startle response.  He also reported having blackouts.  It 
was noted that from 1990 to 1999, the veteran worked as a 
kitchen manager but had to quit due to a suicide attempt and 
his panic disorder.  On examination, the veteran was oriented 
in all three spheres.  He had some vague plans of suicide, 
but the examiner noted that these did not appear to be 
serious.  His speech was coherent and clear, and 
concentration, impulse control and psychomotor activity were 
within normal limits.  The diagnoses were: PTSD, chronic; 
panic disorder without agoraphobia; and alcohol abuse.  His 
GAF was 55.  


Laws and Regulations

The Board notes that effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, to include PTSD, as previously set 
forth in 38 C.F.R. § 4.125-4.132. See 61 Fed. Reg. 52695- 
52702 (1996).  Where the law or regulation changes after a 
claim has been filed or reopened, but before the appeal 
process has been concluded, the version most favorable to the 
veteran will apply, absent Congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  As the changes to the schedular criteria were made 
during the pendency of the veteran's appeal, the Board finds 
that it must consider both the old and new criteria in 
evaluating the veteran's service-connected PTSD.  However, as 
the revised regulations in this case do not allow for their 
retroactive application prior to November 7, 1996, the Board 
cannot apply the new provisions prior to that date. 38 
U.S.C.A. § 5110(g) (West 2002).  In other words, the Board 
must review the evidence dated prior to November 7, 1996, 
only in light of the old regulations, but must review the 
evidence submitted after November 7, 1996, under both the old 
and newly revised regulations, using whichever version is 
more favorable to the veteran.

Under the criteria in effect prior to November 7, 1996, the 
severity of a psychiatric disability was based upon actual 
symptomatology as it affected social and industrial 
adaptability.  Adjectival descriptions such as "severe" were 
not determinative of the degree of disability, rather the 
report and analysis of the symptomatology and full 
consideration of the whole history by the rating agency was 
determinative. 38 C.F.R. § 4.130 (1996).  Social 
inadaptability was evaluated only as it affected or impaired 
industrial adaptability.  See 38 C.F.R. § 4.129 (1996).

Under the criteria in effect prior to November 7, 1996, a 10 
percent evaluation was warranted for impairment less than 
criteria for a 30 percent evaluation, with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent evaluation was warranted 
where there was a definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people; and psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  A 70 
percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was warranted where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community.  A 100 percent rating was also warranted when 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality and disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior.  Finally, a total rating was 
authorized when the veteran was demonstrably unable to obtain 
or retain employment. 38 C.F.R. § 4.132, Diagnostic Code 
9411.

Under the newly effective regulatory changes, the schedule of 
ratings for mental disorders in this portion of the rating 
schedule employs the nomenclature based upon the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV).

The revised regulations provide that a 10 percent evaluation 
is warranted for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is awarded for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships. Total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name warrant a 100 rating.

As the veteran's claim was filed in May 1989, before the 
regulatory change occurred, he is entitled to the version 
more favorable to him.  See Karnas v Derwinski, 1 Vet. App. 
308 (1991).  The Board must apply only the earlier version of 
the regulation for the period prior to the effective date of 
the change.  VAOPGCPREC 3-2000 (2000).  

Pursuant to the foregoing, the veteran must be evaluated 
under the old rating criteria from the date of the initial 
filing of his claim, to November 7, 1996, the date on which 
the new regulations governing psychiatric disorders came into 
effect.  See 61 Fed. Reg. 52,700 (Oct. 8, 1996).  Thereafter, 
the veteran is entitled to be evaluated under the criteria 
most favorable to him.  See Karnas, supra; VAOPGCPREC 3-2000.


Discussion

Prior to November 7, 1996, the evidence does not show that 
the veteran has manifestations of his PTSD that warrant a 
rating beyond 50 percent.  In May 1991, the veteran's PTSD 
was found to be slight.  In July 1993, he was noted by a 
private examiner to be seriously impaired.  In 1995 he was 
noted to have markedly impaired social relationships.  In 
February 1996, the veteran was noted to function in the high 
60 range.  In reviewing the evidence noted above, the Board 
finds that a rating of 50 percent, but no more is warranted.  
This would be indicative of considerable impairment under the 
criteria in effect prior to November 1996.  There is no 
showing of severe impairment to support a rating beyond 50 
percent.   That is, there is no showing of the ability to 
establish and maintain effective or favorable relationships 
with people being severely impaired, and psychoneurotic 
symptoms of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment, as required by the old criteria.  

After November 6, 1996, the record indicates that a private 
examiner has found the veteran to have significant impairment 
in social and vocational areas.  VA examiner in December 1999 
found moderate impairment due to PTSD.  A private 
psychologist has noted severe impairment and has said that 
the veteran has a personality disorder in addition to PTSD.  
The December 1999 VA examiner has stated that the veteran's 
overall psychiatric disability is severe; however he noted 
that the veteran's PTSD is moderate in severity.  In 
Mittleider v. West, 11 Vet. App. 181 (1998), the Board is 
precluded from differentiating between the symptomatology 
attributable to a nonservice-connected disability and that 
attributable to a service-connected disability in the absence 
of medical evidence making such distinction.  Here, the 
record shows that the VA examiner has clearly differentiated 
the veteran's service and nonservice connected disabilities.  
In July 2001, the veteran had a GAF of between 60 and 65, 
which is indicative of some mild symptoms.  See DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(DSM-IV)).  Under both the old and new criteria, a rating 
beyond 50 percent is not warranted since the record does not 
show considerable impairment or that there is occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

It is noted that based on the findings documented on VA 
examination in March 2003, a 100 percent evaluation is 
warranted under the more favorable old criteria.  A 100 
percent evaluation was warranted where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  A 100 
percent rating was also warranted when there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior.  
Finally, a total rating was authorized when the veteran was 
demonstrably unable to obtain or retain employment.  In this 
regard, the Board notes that the veteran has reported on 
examination in March 2003, that he has isolation from others, 
an inability to work, abusive behavior toward others, 
flashbacks nightly, daily panic attacks and nightmares.  He 
has vague plans of suicide.  He has reported that he has not 
worked since 1999.  Generally, the March 2003 findings 
reflect severe symptoms, and an inability to function in 
almost all areas, and the examiner has not differentiated the 
PTSD from any other psychiatric disability.  The clinical 
evidence of record shows that the veteran complains of sleep 
problems, anger, panic attacks, isolation from of others, and 
being unable to work.  These findings reasonably reflect that 
the veteran has nearly total social impairment and that his 
disability severely impairs his ability to obtain or retain 
employment.  The Board thus finds that a 100 percent rating 
is warranted from March 23, 2003.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2002), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities . . ." may be granted. 
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards." 38 C.F.R. § 3.321(b) 
(2002).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance.


ORDER

An increased evaluation for PTSD beyond 50 percent prior to 
March 23, 2003, is denied.  

An increased rating to 100 percent is granted, from March 23, 
2003, subject to the laws and regulations governing the award 
of monetary benefits.  




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

